Title: To James Madison from Harry Toulmin, 28 November 1810 (Abstract)
From: Toulmin, Harry
To: Madison, James


28 November 1810, Fort Stoddert. “The situation of our country here [which] becomes every day so truly critical … will excuse me, I hope, if I should even communicate to you more frequently or more fully than may be deemed absolutely necessary.” Has no doubt that “the alarm excited in the summer, induced the government to take the best measures” possible, but the “judicial arm is (for the want of an adequate support in the moral principles of the community) extremely feeble here.” Violators of the law boast of immunity from conviction, of making war on the Spanish possessions, while the “friends of order” strive for measures to “maintain the honour of the government and repress combinations destructive … of the dignity of the American name.”
“Three companies of militia were ordered to be in readiness some time since: but a considerable part of the officers have joined the insurgents.” Has notified the Mississippi territorial governor of his apprehensions but has received no response. Refers JM to his last letter [22 Nov.] where he mentioned intimating “to an influential gentleman at Mobile” that West Florida should declare its wish to join the U.S. Has made a similar suggestion to a friend at Pensacola; encloses letters nos. 1 and 2 on the subject.
The second letter was received the evening before a rendezvous between Colonel Kemper and Major Kennedy, and it was Toulmin’s intention to accompany Capt. Edmund Gaines to that meeting “to represent the impolicy and rashness of proceeding in the enterprize.” Gaines, however, observed that under a long-standing order from the War Department, Colonel Sparks could order him to Mobile to obtain from Governor Folch “an official declaration as to his intentions with regard to duties,” which would “cut off every pretext for hostile operations on the part of our citizens.” “I was myself proceeding to the meeting, to represent that Captn. Gaines was actually gone to Mobile,… but being unable to procure a boat large enough to take us, I merely wrote a letter stating the matter to a Justice of the peace residing in the neighbourhood,… which Coll. Sparks sent by two soldiers.… The men were immediately made prisoners of by the party at the line.” Kemper wrote Sparks that he had taken his men as deserters and demanded to know the contents of the letter. “At the same time, I sent letters over the country” announcing Gaines’s journey to Mobile and “the prospect of an abolition of duties.” By the time information came of the arrest of the soldiers, a messenger had delivered Innerarity’s letter, no. 3, and two letters from Governor Folch, nos. 4 and 5.
“I immediately communicated to different parts of the country the substance of No. 4. and stated the fact of the application having been made by Govr Folch to the Marquis Someruelos, nearly two months ago: and … forwarded Govr. Folch’s letter to Govr. Holmes, and … I sent a copy of No: 4 to Genl. Thomas.”
Sparks sent an officer to reclaim the two soldiers from Kemper and to invite him and Kennedy to Fort Stoddert. “I did not expect them to come: nor did I believe that any impression would be made on the minds of leaders who had gone so far.” Hoped he could notify some of “their followers” of the “state of things,” so he wrote to Col. John Caller and Major Buford. Caller, as chief justice of the inferior court in Washington County, “seemed from his office & his age to be under peculiar obligations to maintain peace and the laws.” Does not know the effect of his letters. “The officer dispatched by Col. Sparks returned last night with the two soldiers, and brought a letter from Kemper, of which No 6. is a copy.”
Hears reports that the filibusterers are in “high spirits” and that their leaders “breathe out vengance against their opposers, particularly myself.” Believes Kennedy desires his death and “it was a fortunate event for me that I could not get a boat on Saturday, as it is probable that my life would have paid for my temerity.”

“This afternoon Captn. Gaines returned from Mobile, and brought a letter addressed to him by Govr. Folch, of which No. 7. is a copy.” The people below “are in general consternation.” “We are distributing copies of Govr. Folch’s letter to Captn. Gaines.” Hopes the filibustering party will not increase but has no consistent accounts of its numbers. Estimates range from sixty or seventy to over two hundred. The party reportedly consists mainly of the settlers on the public lands in the “forks of the Tombigby & Alabama.” Without aid from Baton Rouge they can only “distress the inhabitants,” but they expect a thousand men from there. “A person from that quarter … informed me that it was not from any want of their services that the [West Florida] convention invited the people here to join them, but that it had been recommended to them to adopt this step, by respectable legal characters in New Orleans.”
